Cite as 2013 Ark. 513

                SUPREME COURT OF ARKANSAS
                                        No.   CR-13-629

                                                    Opinion Delivered   December 12, 2013
LESLIE YOUNG                                        PRO SE APPEAL FROM THE SHARP
                                APPELLANT           COUNTY CIRCUIT COURT AND PRO
                                                    SE PETITION FOR WRIT OF
v.                                                  CERTIORARI [68CR-06-06]
STATE OF ARKANSAS
                                  APPELLEE          HONORABLE HAROLD S. ERWIN,
                                                    JUDGE



                                                    AFFIRMED; PETITION FOR WRIT OF
                                                    CERTIORARI MOOT.


                                         PER CURIAM


       In 2006, appellant Leslie Young was found guilty by a jury of capital murder, aggravated

robbery, attempted arson, and two counts of theft of property. She was sentenced to an

aggregate term of life imprisonment without parole plus 636 years. This court affirmed the

judgment in part, but remanded for a new suppression hearing. Young v. State, 370 Ark. 147, 257

S.W.3d 870 (2007). We later affirmed the trial court’s decision following remand to deny the

motion to suppress. Young v. State, 373 Ark. 41, 281 S.W.3d 255 (2008). The mandate issued

on April 8, 2008.

       On February 27, 2009, appellant filed in the trial court a petition for postconviction relief

under Arkansas Rule of Criminal Procedure 37.1 (2006) that was denied. Appellant did not

perfect an appeal, and this court later denied her motion to proceed with an appeal on the

ground that the Rule 37.1 petition was not timely filed. Young v. State, 2009 Ark. 556 (per
                                       Cite as 2013 Ark. 513

curiam).

       On March 22, 2013, appellant filed in the trial court a pro se motion for a new sentencing

hearing. In the motion, she contended that her counsel at trial erred in not informing her of a

plea bargain offered by the prosecution until after she had been convicted. The motion was

denied, and appellant brings this appeal. She has also filed a petition for writ of certiorari to

complete the record in which she asks that this court direct the circuit clerk to lodge the appeal

record. As the appeal has been lodged here, the petition is moot. We find no error and affirm

the trial court’s order denying the motion for a new sentencing hearing.

       The motion filed in the trial court constituted an untimely petition for postconviction

relief pursuant to Arkansas Rule of Criminal Procedure 37.1. Claims of ineffective assistance

of counsel are properly raised under Arkansas law pursuant to Rule 37.1, and a petition that

mounts a collateral attack on a judgment based on claims within the purview of Rule 37.1 is

governed by that rule regardless of the label placed on it by the petitioner. Ybarra v. State, 2013

Ark. 423 (per curiam); Holliday v. State, 2013 Ark. 47 (per curiam). As appellant’s allegation was

cognizable under Rule 37.1, the motion was subject to the time limitations contained in the rule.1

Hickman v. State, 2012 Ark. 359 (per curiam).

       Pursuant to Arkansas Rule of Criminal Procedure 37.2(c), when there was an appeal from

       1
        Appellant cites Lafler v. Cooper, ___ U.S. ___, 132 S. Ct. 1376 (2012), and Missouri v. Frye,
___ U.S. ___, 132 S. Ct. 1399 (2012), as authority for permitting the issue of ineffective
assistance of counsel to be raised in her case five years after the judgment-and-commitment
order was affirmed on appeal, but she did not offer any authority that either case was intended
to have a retroactive application. See Chaidez v. United States, ___ U.S. ___, 133 S. Ct. 1103 (2013)
(holding that the ineffective-assistance-of-counsel claim recognized in Padilla v. Kentucky, 599
U.S. 356 (2010) concerning counsel’s failure to advise the defendant about the risk of
deportation arising from a guilty plea did not have a retroactive effect).

                                                 2
                                        Cite as 2013 Ark. 513

a judgment of conviction, a petition for relief must be filed in the trial court within sixty days of

the date that the mandate was issued by the appellate court. The time limitations imposed in

Rule 37.2(c) are jurisdictional in nature, and, if the petition is not filed within that period, a trial

court lacks jurisdiction to grant postconviction relief. Holliday, 2013 Ark. 47; Bates v. State, 2012

Ark. 394 (per curiam); Talley v. State, 2012 Ark. 314 (per curiam). The petition before the trial

court was not timely filed, and, thus, the trial court had no jurisdiction to grant the relief sought.2

Where the trial court lacks jurisdiction, the appellate court also lacks jurisdiction. Holliday, 2013

Ark. 47; Winnett v. State, 2012 Ark. 404 (per curiam).

        Appellant also contended in the motion that she was prejudiced by being denied her right

to attend any pretrial or omnibus hearing, but that allegation is not raised in appellant’s brief on

appeal. Thus, the issue is considered abandoned. Tate v. State, 2013 Ark. 380 (per curiam).

        Affirmed; petition for writ of certiorari moot.

        Leslie Young, pro se appellant.

        Dustin McDaniel, Att’y Gen., by: Kent G. Holt, Ass’t Att’y Gen., for appellee.




        2
         The motion also amounted to a second petition under the Rule and was subject to
dismissal on that basis. Rule 37.1(b) does not allow for a second petition to be filed unless the
first petition was specifically dismissed without prejudice. See Omar v. State, 2011 Ark. 55 (per
curiam). Because appellant had already filed a Rule 37.1 petition that was not denied without
prejudice, she was barred from submitting a subsequent petition. See Gonder v. State, 2011 Ark.
248, 382 S.W.3d 674 (per curiam); Omar, 2011 Ark. 55 (citing Carter v. State, 2010 Ark. 349 (per
curiam)).


                                                   3